DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Species I (as embodied in claims 1-8 and 17) in the reply filed on 10/24/2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murtagh (US 6,867,627).

Regarding claim 1, Murtagh discloses a delay locked loop circuit [e.g. fig. 3A] comprising: a frequency detector [e.g. 90/50a] configured to detect a frequency of a reference clock signal [e.g. REFCLK] to generate a frequency detection signal [e.g. the control signal of MUX]; a delay line [e.g. 40,45] configured to delay, based on a delay control voltage [e.g. Vc], the reference clock signal to generate an internal clock signal [e.g. IN1 signal of 50b] and a feedback clock signal [e.g. IN2 signal of 50b]; a phase detector [e.g. 50b] configured to compare phases of the internal clock signal and the feedback clock signal to generate a first detection signal [e.g. UPB] and a second detection signal [e.g. DOWNB]; a selection controller [e.g. MUX 60] configured to provide the first detection signal and the second detection signal respectively as an up-signal [e.g. UP] and a down-signal [e.g. DOWN] or to provide the reference clock signal as the up-signal and the down-signal, based on the frequency detection signal; and a charge pump [e.g. CP 70] configured to generate the delay control voltage based on the up-signal and the down-signal. Also see claim 17 rejection.
Regarding claim 17, Murtagh discloses a delay locked loop circuit [e.g. fig. 3A] comprising: a delay line [e.g. 40, 45] configured to delay, based on a delay control voltage [e.g. Vc], a reference clock signal [e.g. REFCLK] to generate an internal clock signal [e.g. IN1 signal of 50b] and a feedback clock signal [e.g. IN2 signal of 50b]; a phase detector [e.g. 50b] configured to compare phases of the internal clock signal and the feedback clock signal to generate a first detection signal [e.g. UPB] and a second detection signal [e.g. DOWNB]; a selection controller configured to provide the first detection signal and the second detection signal respectively as an up-signal [e.g. UP] and a down-signal [e.g. DOWN] or to provide the reference clock signal as the up- signal and the down-signal, based on a deterioration enable signal [e.g. the control signal of <UX]; and a charge pump [e.g. CP] configured to generate the delay control voltage based on the up-signal and the down-signal. Also see claim 1 rejection.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842